Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to the arguments related to the taking of Official Notice in Claims 7 and 20, the examiner asserts that references in support of the Official Notice were provided in the response to argument in the Final rejection mailed 11/15/2021. Furthermore, the examiner traverse of the rejection of Claims 7 and 20 in view of Official Notice, the examiner has provided US 2020/0207358 A1 Katz et alto teach the claimed limitations. Specifically Katz et al teaches In Paragraphs [0029, 0042 and 0183] an ADAS system using 3D imaging to allow a car to perform a self-driving function. Furthermore, Katz et al teaches the system has motion sensors, processors and image sensors. The examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motion sensor on the memory device of Keal in the 3D ADAS system of Katz et al in order to allow for self-driving capabilities in a vehicle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0220073 A1 Keal in view of US 2011/0149094 A1 Chen further in view of US 2021/0349471A1 Ross et al.
2:	As for Claim 1, Keal depicts in Figures (1 and 4A-4C) A method, comprising: generating orientation data (Paragraph [0056]), including coordinates, of a memory device (140 within 120) by measuring linear acceleration or rotational motion (Paragraph [0068]) using a motion sensor (150) located on-board memory media (120) of the memory device (150 and 140 are within the same circuitry of 120) to decrease processing time (Paragraphs [0017 and 0047]); receiving a signal that represents image data from an image sensor (118); and pairing (synchronizing) the orientation data of the memory device (140 within 120) with the image data (output of 118) (Figures 4A-4C) (Paragraphs [0073-0077]).  Keal teaches capturing image data and motion data and pairing (synchronizing the data in memory. However, does not teach the specifics of the image file structure and does not teach storing the paired orientation data and the image data in the memory.
	Chen et al teaches in Paragraph [0033] an image capturing device with motion sensors and teaches it is advantageous when capturing both image data and motion data to store both the motion data and image data in a file format in memory that includes the orientation data stored in the header of the image data file in order to store the data in a format that conforms to a standard an therefore, making the image data easier to access and transmit. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the motion data and image data of Keal in a file format in memory that includes the orientation data stored in the header of the image data file as taught by Chen et al in order to store the data in a format that conforms to a standard an therefore, making the image data easier to access and transmit. 
Keal teaches a camera system that uses a standalone electronic stabilization unit having a processor (130) and motion sensors (150). Furthermore, Keal teaches in Paragraph [0048] S-EIS unit 120 may also comprise a communications interface similar to communications interface 105 for communication of the component within the unit (not shown). Furthermore, Keal teaches in Paragraph [0035] the communication interface 105, which may be any suitable bus or interface, such as a peripheral component interconnect express (PCIe) bus, a universal serial bus (USB), a universal asynchronous receiver/transmitter (UART) serial bus, a suitable advanced microcontroller bus architecture (AMBA) interface, an Inter-Integrated Circuit (I2C) bus, a serial digital input output (SDIO) bus, or other equivalent. However, Keal does not explicitly state that the communications interface bus used to allow the internal components of the S-EIS uses a multiplexer. 
Ross et al depicts in Figures 1A and 4 and teaches in Paragraph [0090] a system that allows sensors (408) a processor (404) and memory (406) to communicate with each other over a bus (418) wherein the communications bus (418) includes multiplexers to enable communications of multiple sensors, the processor (404) and the memory (406) on the bus and therefore, improving the communications by reducing the number of connections needed within the module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us the bus with modulator communications configuration of the system of Ross et al to enable the communications between the components within the S-EIS unit and prossessor and memory of Keal in order to improve the communications by reducing the number of connections needed within the S-EIS module.
3:	As for Claim 2, Keal further teaches in Paragraph [0095] wherein pairing the orientation data of the memory device with the image data comprises: matching (synchronizing) at least a portion of metadata (time data used for synchronizing) of the orientation data with at least a portion of metadata of the image data (time data of image capture).
4:	As for Claim 3, Keal further teaches in Paragraph [0095] wherein the portion of metadata of the orientation data and the portion of metadata of the image data each include a timestamp. Keal teaches a synchronization is performed between the time motion data is captured and the time the image data is captured. This time data is viewed as the metadata time stamp.
5:	As for Claim 4, Keal further teaches in Paragraph [0017] wherein the orientation data generated at a first time is paired with the image data generated at the first time. Keal teaches synchronizing the motion data with the image data
6:	As for Claim 5, Keal further teaches in Paragraph [0018] and depicts in Figure 1 further comprising: performing an operation (image stabilization) using the image data and the orientation data.
7:	As for Claim 6, Keal further teaches in Paragraph [0018] and depicts in Figure 1 wherein the operation (image stabilization) includes correcting an image.
8:	As for Claim 8, Keal further teaches in Paragraph [0017] wherein the operation includes determining an orientation of the image sensor (118).
9:	As for Claim 9, Keal further teaches in Paragraph [0018] and depicts in Figure 1 wherein the operation includes image stabilization (120).
10:	As for Claim 10, Keal depicts in Figures (1 and 4A-4C) An apparatus, comprising: a memory array (240); a motion sensor (150) coupled to the memory array (140), wherein the motion sensor (150) is located on-board memory media (120) of the memory device (150 and 140 are within the same circuitry of 120) to decrease processing time (Paragraphs [0017 and 0047]) and the motion sensor is configured to: generate a signal that represents orientation data of the apparatus (Paragraph [0056]); and a processing device (130) coupled to the motion sensor (150) and the memory array (140), wherein the processing device (130) is configured to: receive the signal that represents the orientation data from the motion sensor (150); receive a signal that represents image data from an image sensor (118); and pair (synchronize) the image data with the orientation data (Figures 4A-4C) (Paragraphs [0073-0077]). Keal teaches capturing image data and motion data and pairing (synchronizing the data in memory. However, does not teach the specifics of the image file structure and does not teach storing the paired orientation data and the image data in the memory.
	Chen et al teaches in Paragraph [0033] an image capturing device with motion sensors and teaches it is advantageous when capturing both image data and motion data to store both the motion data and image data in a file format in memory that includes the orientation data stored in the header of the image data file in order to store the data in a format that conforms to a standard an therefore, making the image data easier to access and transmit. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the motion data and image data of Keal in a file format in memory that includes the orientation data stored in the header of the image data file as taught by Chen et al in order to store the data in a format that conforms to a standard an therefore, making the image data easier to access and transmit. 
Keal teaches a camera system that uses a standalone electronic stabilization unit having a processor (130) and motion sensors (150). Furthermore, Keal teaches in Paragraph [0048] S-EIS unit 120 may also comprise a communications interface similar to communications interface 105 for communication of the component within the unit (not shown). Furthermore, Keal teaches in Paragraph [0035] the communication interface 105, which may be any suitable bus or interface, such as a peripheral component interconnect express (PCIe) bus, a universal serial bus (USB), a universal asynchronous receiver/transmitter (UART) serial bus, a suitable advanced microcontroller bus architecture (AMBA) interface, an Inter-Integrated Circuit (I2C) bus, a serial digital input output (SDIO) bus, or other equivalent. However, Keal does not explicitly state that the communications interface bus used to allow the internal components of the S-EIS uses a multiplexer. 
Ross et al depicts in Figures 1A and 4 and teaches in Paragraph [0090] a system that allows sensors (408) a processor (404) and memory (406) to communicate with each other over a bus (418) wherein the communications bus (418) includes multiplexers to enable communications of multiple sensors, the processor (404) and the memory (406) on the bus and therefore, improving the communications by reducing the number of connections needed within the module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us the bus with modulator communications configuration of the system of Ross et al to enable the communications between the components within the S-EIS unit and prossessor and memory of Keal in order to improve the communications by reducing the number of connections needed within the S-EIS module.
11:	As for Claim 11, Keal teaches in Paragraphs [0027, 0028 and 0051] wherein the motion sensor is a microelectromechanical system (MEMS) gyroscope.
12:	As for Claim 12, Keal teaches in Paragraph [0068] wherein the orientation data includes orientation identifiers (pitch and yaw angles).
13:	As for Claim 13, Keal teaches in the abstract wherein the orientation data (motion data) includes a time at which the orientation data was generated.
14:	As for Claim 14, Keal teaches in Paragraph (0017) comparing the captured image data with motion data that has been captured in synchronization with the image data. Therefore, it is inherent that the image data includes a time at which the image data was generated.
15:	As for Claim 15, Keal teaches in Paragraph (0017) comparing the captured image data with motion data that has been captured in synchronization with the image data. The examiner asserts that it is inherent for the system of Keal to include a timer to generate the time at which the orientation data was generated.
16:	As for Claim 16, Keal depicts in Figures (1 and 4A-4C) A system, comprising: an image sensor (118) configured to: generate a signal that represents image data; a memory array (140) coupled to the image sensor (118); a motion sensor (150) coupled to the memory array (140), wherein the motion sensor (150) is located on-board memory media (120) of the memory device (150 and 140 are within the same circuitry of 120) to decrease processing time (Paragraphs [0017 and 0047]);  configured to: generate a signal that represents orientation data; and a processing device (130) coupled to the image sensor (118) and the memory array (140), wherein the processing device (130) is configured to: receive the signal that represents the orientation data (Paragraph [0068]); receive the signal that represents the image data; pair (synchronize) the image data with the orientation data; and generate a data sequence of the image data and the orientation data (Figures 4A-4C) (Paragraphs [0073-0077]). Keal teaches capturing image data and motion data and pairing (synchronizing the data in memory. However, does not teach the specifics of the image file structure and does not teach storing the paired orientation data and the image data in the memory.
	Chen et al teaches in Paragraph [0033] an image capturing device with motion sensors and teaches it is advantageous when capturing both image data and motion data to store both the motion data and image data in a file format in memory that includes the orientation data stored in the header of the image data file in order to store the data in a format that conforms to a standard an therefore, making the image data easier to access and transmit. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the motion data and image data of Keal in a file format in memory that includes the orientation data stored in the header of the image data file as taught by Chen et al in order to store the data in a format that conforms to a standard an therefore, making the image data easier to access and transmit. 
Keal teaches a camera system that uses a standalone electronic stabilization unit having a processor (130) and motion sensors (150). Furthermore, Keal teaches in Paragraph [0048] S-EIS unit 120 may also comprise a communications interface similar to communications interface 105 for communication of the component within the unit (not shown). Furthermore, Keal teaches in Paragraph [0035] the communication interface 105, which may be any suitable bus or interface, such as a peripheral component interconnect express (PCIe) bus, a universal serial bus (USB), a universal asynchronous receiver/transmitter (UART) serial bus, a suitable advanced microcontroller bus architecture (AMBA) interface, an Inter-Integrated Circuit (I2C) bus, a serial digital input output (SDIO) bus, or other equivalent. However, Keal does not explicitly state that the communications interface bus used to allow the internal components of the S-EIS uses a multiplexer. 
Ross et al depicts in Figures 1A and 4 and teaches in Paragraph [0090] a system that allows sensors (408) a processor (404) and memory (406) to communicate with each other over a bus (418) wherein the communications bus (418) includes multiplexers to enable communications of multiple sensors, the processor (404) and the memory (406) on the bus and therefore, improving the communications by reducing the number of connections needed within the module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us the bus with modulator communications configuration of the system of Ross et al to enable the communications between the components within the S-EIS unit and prossessor and memory of Keal in order to improve the communications by reducing the number of connections needed within the S-EIS module.
17:	As for Claim 17, Keal teaches in Paragraph (0024) wherein the memory array is dynamic random access memory (DRAM).
18:	As for Claim 18, Keal teaches in Paragraph (0035) further comprising a modulator-demodulator (communications interface) coupled to the processing device (130), wherein the modem (communications interface) is configured to transmit the data sequence of the image data and the orientation data.
19:	As for Claim 19, Keal teaches in Paragraph (0032) further comprising a wearable display (114) coupled to the processing device (130), wherein the wearable display (114) is configured to display the image data or the orientation data.
20:	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0220073 A1 Keal in view of US 2011/0149094 A1 Chen in view of US 2021/0349471A1 Ross et al further in view of Official Notice.
21:	As for Claim 7, Keal teaches capturing an image with motion data and performing image stabilization on the captured image. However, Keal does not teach the image is a three-dimensional (3D) image.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to capture images using a three-dimensional camera in order to enable 3D images to be captured and therefore, provide depth perception to a captured image.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the images of Keal using a three-dimensional camera in order to enable 3D images to be captured and therefore, provide depth perception to a captured image. 
22:	As for Claim 20, Keal teaches capturing an image with motion data and performing image stabilization on the captured image. However, Keal does not teach the system us used in an advanced driver-assistance system (ADAS), wherein the ADAS is configured to perform an operation on a vehicle in response to receiving the data sequence of the image data and the orientation data.
Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to use cameras with motion sensors in advanced driver-assistance system (ADAS), wherein the ADAS is configured to perform an operation on a vehicle in response to receiving the data sequence of the image data and the orientation data in order to improve driving safety and navigation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the camera and motion sensor system of Keal in an advanced driver-assistance system (ADAS), wherein the ADAS is configured to perform an operation on a vehicle in response to receiving the data sequence of the image data and the orientation data in order to improve driving safety and navigation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 13, 2022